Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Comment
Applicant should note that in Figure 1, lower-left quadrant, reference number 2 seems to be pointing to the wrong portion of the hearing aid as it is pointing to what seems to be a rigid material portion rather than pointing to a flexible adaptive material portion.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1-5 objected to because of the following informalities:
Claim 1, line 1: “Claim 1” should be deleted.
Claim 2, line 1: “Claim 2” should be deleted.
Claim 3, line 1: “Claim 3” should be deleted.
Claim 4, line 1: “Claim 3” should be deleted.
Claim 5, line 1: “Claim 4” should be deleted.
Claim 1, line 2: “Flexible” should be --A flexible--.
Claim 2, line 2: “Flexible” should be --The flexible--.
Claim 3, line 2: “Flexible” should be --The flexible--.
Claim 4, line 2: “Flexible” should be --The flexible--.
Claim 5, line 2: “Flexible” should be --The flexible--.
Claim 1, line 3: “the electronic circuit” should be --an electronic circuit--.
Claim 2, line 3: “the fit” should be --a fit--.
Claim 2, line 4: “the internal auditory canal” should be --an internal auditory canal--.
Claim 3, line 4: “the surface” should be --a surface--.
Claim 5, line 3: “the assembly” should be --an assembly--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iseberg et al. (US 5887070) in view of Trainer et al. (US 2017/0094386 A1)
Regarding claim 1, Iseberg discloses flexible adaptive hearing aid (Fig. 2) (detx2, paragraph spanning cols. 2-3: hearing aid), characterized by comprising at least one part (20) made of
Iseberg is not relied upon to disclose at least one part (20) made of rigid material containing the electronic circuit.
In a similar field of endeavor, Trainer discloses at least one part (110) made of rigid material containing the electronic circuit (claim 6 and Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: the at least one part (20) made of rigid material containing the electronic circuit, based on the teachings of Trainer, the motivation being to perform the simple substitution of one earbud housing material for another to obtain predictable results of an earbud housing. See MPEP § 2143(B).
Regarding claim 2, Iseberg-Trainer discloses flexible adaptive hearing aid according to Claim 1, and Iseberg discloses characterized in that the part made of flexible adaptive material will have at least one flange (Fig. 2: 39, 40, 41) securing the fit between the hearing aid and the internal auditory canal (detx6, col. 3, lines 34-46).
Regarding claim 3, Iseberg-Trainer discloses Flexible adaptive hearing aid according to Claim 1, and Iseberg discloses characterized in that the part made of rigid material has a recess 
Regarding claim 4, Iseberg-Trainer discloses Flexible adaptive hearing aid according to Claim 1, and Iseberg discloses characterized in that the part made of flexible adaptive material will be annular-shaped for housing in its interior at least a portion of the part made of rigid material (Fig. 2: portion of 38 that surrounds 35 and 52 is ring-shaped).
Regarding claim 5, Iseberg-Trainer discloses Flexible adaptive hearing aid according to Claim 1, and Iseberg discloses characterized in that the part made of rigid material will have a cover (29) placed at the beginning of the assembly to assure system tightness (detx11, col. 4, lines 25-56: 29 bonded to 20, and thus tight).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687